DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art does not teach or fairly suggest a pattern database configured to store a sharing pattern that maps radio resources on a physical layer of the air interface between Machine-Type Communications (MTC) radio resources and non-MTC radio resources; and a scheduling mechanism configured to identify a resource sharing window 10having an MTC-On interval where MTC is allowed, and having an MTC-Off interval where MTC is prohibited; between a threshold time and an end of the MTC-Off interval, the scheduling mechanism is operable to select an adjusted Modulation and Coding Scheme (MCS) for a legacy device of the plurality of devices that is lower than a standard MCS for the 15legacy device selected based on channel quality information for the legacy device, to allocate a set of the MTC radio resources to the legacy device based on the sharing pattern, and to schedule a non-MTC transmission for the legacy device on the set of the MTC radio resources based on the adjusted MCS, as specified in independent claims 1, 10, 19, and 22.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH VU H LY whose telephone number is (571)272-3175.  The examiner can normally be reached on M-F 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ANH VU H. LY
Primary Examiner
Art Unit 2472



/ANH VU H LY/Primary Examiner, Art Unit 2472